FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KULWINDER SINGH,                                 No. 11-73126

               Petitioner,                       Agency No. A096-025-794

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Kulwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d
983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely because the motion was filed over seven years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish materially

changed circumstances in India to qualify for the regulatory exception to the time

limitation for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597
F.3d at 988-89 (evidence of changed circumstances must be qualitatively different

from what could have been presented at prior hearing).

      We reject Singh’s contentions that the BIA failed to address adequately his

evidence or arguments, or to explain adequately its decision. See Najmabadi, 597
F.3d at 990 (the BIA “does not have to write an exegesis on every contention”).

      PETITION FOR REVIEW DENIED.




                                          2                                       11-73126